UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW _YORK

UNITED STATES OF AMERICA | ORDER

v. | 20 Cr. 450 (LAK)
ABDULLA SULEIMAN,

Defendant.

 

WHEREAS, defendant ABDULLA SULEIMAN has stated an intent to enter a plea of
guilty pursuant to a plea agreement in this case, and this Court has referred the change-of-plea
proceedings to the duty Magistrate Judge;

WHEREAS the ongoing COVID-19 pandemic necessitates that the proceeding take place
remotely, and the CARES Act and findings made by the Judicial Conference of the United States
and Chief Judge Colleen McMahon of the Southern District of New York allow for guilty pleas to
be taken by phone or videoconference, subject to certain findings made by the District Judge:

WHEREAS the Court understands that the duty Magistrate Judge shall conduct the
defendant’s change-of-plea proceeding by videoconference or by telephone if, due to scheduling
limitations, videoconference is not reasonably available, and that the defendant consents that the
proceeding occur remotely;

THE COURT HEREBY FINDS that the defendant’s change-of-plea proceeding cannot be
further delayed without serious harm to the interests of justice, because the case has been pending
for eight months, during which period the defendant has been detained; because the defendant's
intention to resolve the case prior to trial would be frustrated by further delay in light of the Court’s

intention shortly to set a trial date in this case; and because the parties and the public’s interest in
finality, certainty, and the speedy disposition of criminal cases all require that the change-of-plea

proceeding occur without further delay.

 

SO ORDERED.
Dated: New York, New York
Apri . 2021
Mau 4 aw .
THE HONORAPLEL Lott KAPLAN
UNITED oR Nee JUDGE

SOUTHERN an OF NEW YORK
